DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/27/2021 has been entered. Claims 1-3, 5-7, 10-11, 13, 16-17, and 19-26 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 08/03/2021 except where otherwise stated.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 10-11, 13, 16-17, and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The meaning of “dry heat treatment” in claim 1 is unclear. Paragraphs 0027 and 0028 of the applicant’s specification provide alternative embodiments of “dry heat treatment” with ranges of 40 to 75°C and 5 to 300 minutes or 35 to 140°C and 0.5 to 300 minutes. No definition is provided to clarify the scope of “dry heat treatment” in temperature or time. Furthermore, “dry” is a term of degree, and no 
The meaning of “natural thawing” in claims 1 and 2 is unclear. Paragraph 0015 of the applicant’s specification states: “the sample is naturally thawed by leaving the sealed plastic bag at room temperature for 100 minutes while applying air to the plastic bag at a flow rate of 1 to 3 m/s by means of a fan (a floor-type circulator, KJ-4071 manufactured by Twinbird Corporation)”. This appears to be an exemplary embodiment of “natural thawing”, and no definition is provided by the applicant to clarify the scope of the term. It is unclear if “natural thawing” requires sealing in a plastic bag or applying air. The temperature range at which natural thawing can occur is unclear (Can natural thawing occur during heating or refrigeration?). Furthermore, it is unclear if “natural thawing” limits other environmental factors such as the pressure and humidity at which thawing occurs.
Claims 2-3, 5-7, 10-11, 13, 16-17, and 19-26  are rejected as indefinite as a result of depending upon indefinite claim 1.
Claims 7, 10, 13, 16 and 20 are rejected as indefinite as a result of depending upon indefinite claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 



Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Khairullah (US 20030035881 A1).
Regarding claim 1, Khairullah teaches (Claim 1) a method for preparing sautéed onions, wherein said method comprises: (a) cutting a cleaned, whole onion to produce onion parts; (b) coating said onion parts with a sautéing agent (ingredient); (c) sautéing said onion parts by contacting with an amount of heated air (dry heat treatment) at a temperature ranging between about 250° F and about 400° F (93.3-204.4°C) for between 6 minutes and 60 minutes to produce sautéed onion parts; and, (d) treating said sautéed onions, wherein said treatment is selected from the group consisting of freezing, drying, freeze drying, treating with preservatives, and combinations thereof. Khairullah further teaches (Paragraph 0021) the frozen product is then available for use, whereby the product is simply thawed and placed in a food product, and such product will have no further moisture removal. Considering that Khairullah teaches the claimed product (onions cut into pieces) subjected to the claimed treatment (dry heat treatment followed by freezing), Khairullah inherently teaches the features of the claimed product including the drip loss and bulk density. 
If Khairullah does not inherently teach the above effects, then the claimed effects would have been obvious over Khairullah for the following reasons.  Khairullah does not explicitly mention the frozen vegetable exhibiting a drip loss during natural thawing of 7.20% or less, or the frozen vegetable exhibiting a change in bulk density relative to fresh product of 1.90 or less, or the calculation methods thereof. However, the applicant claims a frozen vegetable that has been subjected to a dry heat treatment prior to freezing, as specified in claim 1. Claim 1 further states the frozen vegetable exhibits a 
Regarding claim 2, as shown above, the claimed range of drip loss of 4.70% or less would inherently occur with a frozen vegetable subjected to the claimed dry heat treatment and freezing, if the frozen vegetable was naturally thawed. 
Regarding claims 3 and 7, as shown above, the claimed change in bulk density of 1.80 or less would inherently occur with a frozen vegetable subjected to the claimed dry heat treatment and freezing, if the frozen vegetable was naturally thawed. Changes in bulk density would obviously occur as a result water loss  during both the drying and thawing processes.
Regarding claims 5 and 10-11, it is well understood in the art that frozen vegetables are a frozen food product.
Regarding claims 6, 13, and 16-17, Khairullah teaches (Paragraph 0013) the sautéing agent (ingredient) can be selected from any of a variety of lipids and lipid substitutes, in particular edible oils and fats, as long as a desired flavor is imparted to the resultant vegetable product and the agent allows the vegetable to be sautéed.
Regarding claims 19-21, as shown above, Kairullah teaches (claim 1) a frozen onion product. 
Regarding claims 22-23, measurements of the weight of the frozen product, the weight of the drip during natural thawing, the bulk density after natural thawing, and the bulk density of the fresh vegetable are not properties of the frozen vegetable product. As described above, the claimed product (onions cut into pieces) subjected to the claimed treatment (dry heat treatment followed by freezing), will inherently possess the features of the claimed product including the drip loss and bulk density. Methods of measurement do not affect the properties of the vegetable and one of ordinary skill in the art would be capable of measuring, weight, drip loss, and bulk density by commonly known methods where the resultant measurements should be equivalent regardless of minor variations in measurement procedures. 
Regarding claim 25, the claimed product is a frozen vegetable. Methods of thawing the frozen vegetable do not affect the properties of the frozen vegetable as the thawed vegetable is a future state of the frozen vegetable and essentially a separate product from a frozen vegetable. 
Regarding claim 26, drip as claimed is understood to be water dropped from the frozen sample during thawing. 
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument that the term "dry" means heat treatment mediated by hot air, and excludes heat treatment mediated by water, oil or the like, the Examiner asserts that the Applicant’s Specification fails to provide a definition for “dry” and while the specification may describe a hot air drying process, this is not the exclusive understanding of “dry” that one of ordinary skill in the art would have. Furthermore, “dry” is a relative term that denotes a lower moisture content, but does not exclude the presence of liquid entirely. Air alone contains some level of moisture. Thus, without an exact definition of the range of moisture contents encompassed by “dry”, the claim remains indefinite. 
In response to the Applicant’s argument that the term "natural thawing" means leaving the frozen material at room temperature to allow it thaw, the Examiner asserts that the term “natural thawing” is not limited to room temperature thawing as the Applicant has provided no evidence that “natural thawing” is commonly understood to mean thawing at room temperature. The references in Paragraphs 0015 and 0017 of the Applicant’s Specification merely describe one embodiment of a natural thawing process and do not define “natural thawing” as a process that occurs specifically at room temperature. 
In response to the Applicant’s argument against the 35 USC 102/103 rejection of claim 1 over Choi, that the frozen vegetable of Choi could not exhibit the claimed properties of drip loss and bulk density because the vegetables are subjected to two drying process while the claimed invention relies on hot air drying alone, the Examiner asserts that claim 1 only requires dry heat treatment, not hot air drying specifically and further, the claims do not exclusively claim that only one form of drying may be used. However, the rejection over Choi has been withdrawn as Choi is silent on the use of one of the specifically claimed vegetables in amended claim 1.
The Applicant’s argument against the 35 USC 102/103 rejection of claim 1 over HIrabayashi is accepted. 
In response to the Applicant’s argument against the 35 USC 102/103 rejection of claim 1 over Khairullah, that the frozen vegetable of Khairullah could not exhibit the claimed properties of drip loss and bulk density because the vegetables are subjected to oil treatment followed by hot air drying that would provide a greater amount of heat that hot air drying alone, the Examiner asserts that claim 1 only requires dry heat treatment, not hot air drying specifically and furthermore nothing in the Applicant’s claims excludes the use or addition of ingredients including oil, prior to the hot air drying. As long as a vegetable is subjected to the claimed dry heat treatment prior to freezing, the product satisfies the Applicant’s claims even if other treatment steps are included. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Goldman (US 7897189 B2) teaches a method for preserving fresh cut or uncut agricultural produce including removing moisture from the fresh cut or uncut agricultural produce and freezing the fresh cut or uncut agricultural produce.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792